Citation Nr: 1615200	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse from July 31, 2003, through April 9, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 9, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in September 2013; his surviving spouse has been properly substituted as the appellant in the instant case.  See December 2014 Joint Motion for Partial Vacatur and Remand.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating action that granted service connection for PTSD and assigned an initial rating of 10 percent from July 2003, and a May 2008 rating action that denied entitlement to a TDIU.  In February 2005, the RO granted an initial rating of 30 percent for PTSD from July 2003.  In a November 2007 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion and remanded the matter in January 2009.  In July 2009, the Board remanded the issue of entitlement to a higher initial rating for further development.  In October 2010, the RO granted a 100 percent evaluation for PTSD with alcohol abuse effective from April 10, 2007.  

In a November 2011 decision, the Board denied a rating in excess of 30 percent for PTSD with alcohol abuse from July 31, 2003 through April 9, 2007.  The Board also remanded the issue of entitlement to a TDIU prior to April 9, 2007 for the issuance of a Statement of the Case (SOC).  The Veteran appealed the denial of a higher initial rating for PTSD to the Court.  In a January 2013 Order, the Court granted a Joint Motion for Partial Remand, vacated the Board's November 2011 decision with regard to the rating assigned, and returned the case to the Board for further review.  

In June 2013, the Board again denied entitlement to a rating in excess of 30 percent for PTSD with alcohol abuse prior to April 9, 2007, and remanded the issue of TDIU further development.   The Veteran appealed the June 2013 Board decision to the Court.  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand and Vacatur, vacating the Board's June 2013 decision with regard to the rating assigned, and returning the case to the Board for further review.  Additionally, while the Veteran's initial rating was on appeal to the Court, the development ordered by the Board with regard to the issue of TDIU was completed.  Both issues are again before the Board for adjudication.

In August 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is of record.  In a February 2015 letter, the appellant and her representative were notified of her right to another Board hearing.  She has not requested that a new hearing be scheduled.  As such, the Board will proceed with a decision based on the evidence of record.  


FINDINGS OF FACT

1.  Prior to April 9, 2007, the Veteran's PTSD with alcohol abuse was productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  Prior to April 9, 2007, that the Veteran was not precluded from obtaining and maintaining gainful employment as a result of his service-connected PTSD with alcohol abuse.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for the Veteran's PTSD with alcohol abuse have been met prior to April 9, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU prior to April 9, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was met with regard to the issue of entitlement to a TDIU by way of letter sent to the Veteran in January 2008.  No additional notice is required as to the downstream issue of entitlement to a higher initial rating.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the claimant in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records, post-service medical records and Social Security Disability records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examinations in connection with his claims in August 2003, October 2007, April 2008 and September 2009 that evaluated the nature, extent, severity and manifestations of his PTSD with alcohol abuse by conducting a complete interview, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds these examinations, taken together, are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

As noted above, the claim of entitlement to a higher initial rating for PTSD was remanded by the Board in July 2009 and the claim for entitlement to a TDIU was remanded by the Board in November 2011 and June 2013.  The Board finds substantial compliance with its remand directives because the Veteran's VA medical records were obtained, he was provided with an adequate VA examination in September 2009, a SOC addressing TDIU was issued in January 2012, the Veteran's Social Security records were obtained, the appellant was asked to submit the Veteran's W-2 forms for the years 2005, 2006 and 2007, and the RO specifically considered whether the Veteran's employment as a bus driver from February 27, 2006 to April 9, 2007 constituted gainful or marginal employment.  Consequently, the Board finds substantial compliance with the July 2009, November 2011 and June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the Veteran gave testimony at a hearing before a VLJ in August 2007.  His testimony at the hearing reflected that he was aware of the elements of his increased rating claim, and he was asked questions directed at identifying pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim, and she will not be prejudiced as a result of the Board proceeding to a decision.

II.  Initial PTSD Rating

The appellant seeks a disability rating of 70 percent for the Veteran's PTSD with alcohol abuse from July 31, 2003 and a total rating (either a 100 percent schedular rating or a TDIU) from January 1, 2006 until April 9, 2007.  She argues that the Veteran reported suicidal ideation a number of times, displayed illogical and irrelevant speech, and suffered significant impairment in his family and social relationships and impaired impulse control.  See May 2013 and February 2016 Written Arguments.  She further contends that the Veteran used alcohol as a way to cope with or mask his PTSD symptoms, which led to the VA examiners and treating physicians minimizing the severity of his disease.  

The Veteran's psychiatric disability has been rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Entitlement to a Schedular Rating in Excess of 30 Percent Prior to April 9, 2007 

The Board finds that the Veteran is entitled to a rating of 50 percent, but no more, for his PTSD with alcohol abuse for the period prior to April 9, 2007.  Even though the evidence does not show that his PTSD symptoms caused impairment in his occupational functioning until January 2006, the Board finds that his psychiatric symptomatology more nearly approximated the criteria for a 50 percent rating because he exhibited social impairment with reduced reliability and productivity due to many symptoms that are either listed in the criteria for the assignment of a 50 percent rating, or are of a similar type and degree of severity.  During this period, the Veteran experienced frequent intrusive thoughts, flashbacks, nightmares, chronic sleep impairment, hypervigilance, suspiciousness, exaggerated startle response, social isolation and avoidance, chronic depression, flattened affect, tangential speech, panic attacks occurring more than once a week, impaired concentration due to intrusive thoughts, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He drank heavily as a way of coping with his PTSD symptoms.  His wife and children reported that throughout the appeal period, he exhibited no drive or ambition at work and did not seek promotions.   He reported feeling anxious or depressed most of the time, appearing fidgety at many of his therapy sessions.  A July 2003 treatment note states that his speech was tangential, and other notes describe his speech as "halting and awkward" and occurring at a retarded pace.  He was noted to have a flat, blunted or anxious affect during several treatment sessions.  He testified during his hearing that he suffered crying spells, as well as panic attacks multiple times a week.  His daughter R.R. described him as unfocused, confused, depressed and lost.  His coworkers described him as unfriendly, quiet, angry and distant.  His wife also described him as being distant, commenting on how they lived essentially separate lives.  He was noted to have very few friends, and not to socialize with anyone other than his family and other veterans.  During a May 2004 mental health evaluation, he reported feeling worthless and starting to think about suicide by driving into a wall.  These descriptions indicate not only that he suffered disturbances of motivation and mood, but also that he had difficulty in establishing and maintaining effective work and social relationships.   

Additionally, the evidence shows that the Veteran's PTSD and alcohol abuse symptoms produced social impairment with reduced reliability and productivity.   As noted above, his relationships with his family were distant and strained due to his drinking, lack of motivation and depressed mood.  He was noted to be frequently depressed, irritable and anxious.  His coworkers reported that he was distant, unfriendly and angry.  One of his coworkers stated that when he was confronted with a stressful situation he would become angry and sometimes hostile, at times "cursing out" fellow employees.  Thus, in light of the symptoms experienced by the Veteran and the resulting level of social impairment, the Board finds that the criteria for a 50 percent rating has been more nearly approximated, and as such a rating is warranted from July 31, 2003 to April 9, 2007.   

The Board further finds that prior to April 9, 2007, the Veteran's disability picture did not more nearly approximate the criteria for a 70 percent rating prior to because he did not exhibit deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as those associated with the criteria for that rating.  While the evidence shows that the Veteran had deficiencies in his family relationships and mood during the appeal period based on the symptoms and impairments discussed above, he did not exhibit deficiencies in work, thinking and judgment such that his disability picture more nearly approximated a 70 percent rating.  With regard to work, the evidence does not show more than reduced reliability and productivity.  Prior to January 1, 2006, the Veteran worked full time for the same employer for which he had worked for almost thirty years.  Although his coworkers P.G. and S.M. reported that he was quiet, unfriendly, distant and angry, there is no evidence showing that the Veteran received any discipline at work due to his behavior or that his productivity suffered as a result of his psychiatric symptoms.  During the August 2003 and October 2007 VA examinations, the Veteran reported that he worked for an airline for almost thirty years.  He reported that he had been a "working supervisor on the passenger side" unloading, fueling, cleaning and deicing the aircraft.  He stated that as a result of layoffs and because of his supervisory status, he was transferred to the cargo division, where he loaded freight and operated a forklift.  He reported that he initially found it difficult to learn a new job, but that he was ultimately pleased with the position.  The Veteran did ultimately retire from that job because he was having more and more intrusive thoughts while driving to work, and because his work hours conflicted with his seeking group and individual psychotherapy.  See October 2007 VA Examination Reports; see also August 2007 Hearing Tr. at 5-6.  However, he reported that because he was not working, he had an increase in intrusive thoughts and decided that it would be better for him to work.  He was able to obtain a position as a bus driver, first on a part time basis, then later switching to full time.  He was able to maintain that position until he voluntarily left in April 2007.  Although he testified that he had long periods of "downtime" that allowed for his intrusive thoughts to increase, the evidence shows that he did not have any disciplinary problems, decrease in productivity or impairment of functionality, and was able to complete his work tasks.  He voluntarily left that position in April 2007 so that he could obtain additional treatment for his PTSD and alcohol abuse.  See October 2007 VA Examination Report; see also August 2007 Hearing Tr. at 7.

The Board has reviewed and considered the evaluations and opinions of Dr. M.L.C., but finds these evaluations to have very little probative value because they are not consistent with the factual evidence of record.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  In recounting the Veteran's employment history, Dr. M.L.C. states that the Veteran was demoted due to his lack of motivation, inability to concentrate and inability to form relationships with others.  He indicates that the Veteran was "gradually transferred to positions with less and less responsibility," and in danger of losing his job by stating that he "was able to maintain his job due to his seniority."  See October 2011 and February 2016 Opinion Letters.  He further states that the airline "tolerated" him "due to his years on the job" and that he was "incapable of continuing work even in the isolated environment he was provided by [the airline]."  See February 2016 Opinion Letter.  This characterization is not supported by the evidence of record and is contradictory to the Veteran's own reports.  There is no evidence that the Veteran was gradually transferred to positions with less and less responsibility, in danger of losing his job due to his behavior (and thus was only able to keep it because of his seniority).  Nor is there any evidence that his employer "tolerated" his behavior or that he worked in an "isolated environment."  There is no evidence that anyone complained of poor behavior or work performance, or that he suffered any disciplinary action of any kind.  The Veteran's wife reported that he did not seek promotions, and his coworkers reported that he was distant, angry and irritable, but there is no evidence that he was demoted.  The Board notes that Dr. M.L.C.'s opinions are based on his review of the Veteran's medical records, hearing transcript and the lay statements provided by the Veteran, his family and friends.  See July 2009, October 2011 and February 2016 Opinion Letters.  Dr. M.L.C. did not interview the Veteran, his family members or any of his friends.  Thus, he is not competent to report on the Veteran's symptoms or any other facts that he did not observe or that are not contained in the evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that a witness must have personal knowledge in order to be competent to testify to a matter and that personal knowledge is that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted - as distinguished from opinions or conclusions drawn from such facts)(internal citations omitted).  As a medical professional, he may also offer medical opinions based on the facts as they were reported by the Veteran, his friends and family, or as noted by the VA examiners who examined him.  Dr. M.L.C. may not, however, recharacterize the facts contained in the record and offer his characterizations as competent lay or medical opinion evidence.

Additionally, although the Veteran was described as being angry, hypervigilant, suspicious of authority, and irritable, causing him to have verbal confrontations with some of his peers, the evidence does not show that he was "violent" or "extremely volatile" as Dr. M.L.C. describes.  The Veteran's coworker, P.G., reported observing that he had a distrust and resentment for authority.  P.G. stated that the Veteran was unfriendly to most people because they seemed to "get on his nerves," and kept to himself as much as possible.  P.G. also stated that when he was confronted with stressful situations he would become very angry and sometimes hostile, at times "cursing out" fellow employees.  P.G. opined that the Veteran had "trouble coping," which was why he would keep to himself.  P.G. also reported his fear that the Veteran would hurt himself or someone else.  There is no evidence that the Veteran was physically violent or threatened anyone with physical harm.  Although his wife was afraid that he would hurt someone, this statement was made in reference to his driving while intoxicated.  P.G. reported his fear that the Veteran would hurt someone, but did not describe the Veteran as being physically violent.  The evidence does not show that the Veteran was "unpredictable;" even though he would verbally confront or "curse out" people, P.G. suggests that this was in response to stressful situations.  The Board finds that these facts show that the Veteran was hypervigilant, suspicious and irritable, but not that his symptoms made him "violent," "unpredictable" or extremely volatile.   

The Board also notes the report of P.G. that the Veteran had difficulty adapting to stressful situations as evidenced by the fact that he would curse people out; however, he was able to adapt to changes at work as shown by his report that he was able to switch jobs and ultimately enjoyed his new duties.  The Board notes that the Veteran drank heavily, but this behavior in and of itself does not indicate that he had difficulty adapting to stressful situations.  Additionally, the Board notes that the Veteran did have near continuous depression, but finds that his chronic mood impairment did not affect his ability to function independently, appropriately and effectively, as he was able to continue his to complete his work tasks.  Thus, although the evidence shows that he was distant, angry and irritable, causing difficulty establishing relationships with his coworkers, the evidence does not exhibit more than reduced reliability and productivity in his occupational setting.     

The Veteran also did not exhibit deficiencies in thinking or judgment during the appeal period.  The Board notes that the Veteran did exhibit suicidal ideation in that he reported thinking about driving into a wall.  See May 2004 Private Medical Record.  However, he denied suicidal ideation at all of his VA medical appointments and examinations.  He testified that he thought about suicide many times, but this testimony is contradictory to the statements made during his medical appointments.  Thus, the Board finds the Veteran's testimony on this issue to be less credible, and therefore affords it little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (as a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  The Veteran's wife reported that he would talk about his experiences in Vietnam at inappropriate times and that he was meticulously clean, but these behaviors do not rise to the level of inappropriate or obsessive/ritualistic behavior.  Although he had problems with anger and irritability and was described as "volatile," there is no evidence that he exhibited impaired impulse control, violence or physical assaultiveness.  He was found to have difficulty concentrating due to his intrusive thoughts, but not to have any severe cognitive symptoms such as memory loss or spatial disorientation.  The Veteran did exhibit tangential speech, but his speech was not found to be illogical, obscure, or irrelevant.  The VA examiners and medical providers noted that his speech did not evidence any impairment in thinking.  Although he reported that he would often drink three cans of beer while driving home each day from work, which the October 2007 VA examiner opined suggested a serious deterioration in judgment, at all medical appointments and VA examinations he was found to have fair judgment.  At all medical appointments and VA examinations he was appropriately oriented to time, person and place; appeared clean, neatly groomed and appropriately dressed; exhibited spontaneous, clear and coherent speech; and showed no deficiencies in his judgment or thought processes.  His coworker P.G. feared that he might hurt himself or someone else, but at no point was it noted by a health care professional that he posed a danger to himself or others.  The Board affords more weight to the opinions of the mental health providers with regard to this issue because their knowledge and experience make them better suited to determine whether a person with a psychiatric disability is likely to harm themselves or others.  

As noted by the Court in Mauerhan, the relevant inquiry is not whether the veteran experienced the specific symptoms contained in the rating code, but whether the claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code.  Mauerhan, 16 Vet. App. at 422-43.  Here, after weighing the evidence, the Board finds that the Veteran did not have occupational and social impairment with deficiencies in most areas as a result of the symptoms he experienced between July 31, 2003 and April 9, 2007.  As set forth above, prior to April 9, 2007, the Veteran's PTSD and alcohol abuse symptomatology has more nearly approximated the level of impairment associated with a 50 percent rating.  As such, a 70 percent rating is not warranted during the relevant period.    

The Board also finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD for the period prior to April 7, 2007 because the preponderance of the evidence is against a finding that the Veteran exhibited a total occupational and social impairment at any point during that period.  First, the Board finds that the Veteran did not have total occupational impairment during this period because he was able to maintain full time employment.  Although the evidence shows that he had difficulties due to his intrusive thoughts, lack of motivation, irritability, anger, and difficulty forming work relationships, the evidence shows that he was able to work full time between July 31, 2003 and his retirement in January 2006, and again as a bus driver from February 2006 to April 2007.  The Veteran testified that he took days off from work due to his psychiatric symptoms and that he was told not to take any more sick days, but he also testified that he stayed to himself at work and did not receive any disciplinary action from his employer.  There is no evidence that the Veteran had any difficult performing his duties as a bus driver until the time he stopped working in April 2007.  Even though he reported having more intrusive thoughts while working because he had significant periods of "downtime," there is no evidence that these intrusive thoughts caused him to be unable to perform his work tasks prior to the time he resigned.  The Board has considered the lengthy evaluations and opinions of Dr. M.L.C., all concluding that the Veteran had severe PTSD symptoms and was totally and completely incapable of working prior to April 9, 2007.  The Board does not doubt that the Veteran had symptoms if PTSD with alcohol abuse as described above; however, given that the Veteran was actually employed during this period and there is no evidence that he received discipline from his employer or experienced any reduced productivity, confrontations with coworkers or excessive absences, the Board disagrees that the Veteran's symptoms rendered him totally occupationally impaired.  

The Board also finds that the Veteran did not exhibit total social impairment between July 31, 2003 and April 9, 2007 because he maintained fair, albeit strained, relationships with his family and was able to attend group therapy.  Although the Veteran's relationships with his family were strained, he and his wife were able to remain married and he spent time with his daughters and grandchildren.  He reported having good relationships with his daughters, and they described him as kind and loving.  The evidence shows that he was also able to maintain some relationship with one or two of his coworkers, P.G. and S.M., both of whom provided written statements concerning their observations of the Veteran's symptoms during the relevant time period.  In his written statement received September 2011, P.G. stated that he and the Veteran became friends after working together for several years, and that the Veteran would tell him about some of the flashbacks he was having.  In his April 2013 written statement, S.M. reported that he noticed a change in the Veteran's appearance and that he was pulling away from his coworkers more in 2003 and 2004.  S.M. also indicated that after observing these changes, he was concerned enough to ask the Veteran how he was doing.  This evidence supports the conclusion that the Veteran was able to maintain a couple of friendships, even if only on a basic level, during the relevant time period.

Moreover, the Veteran did not exhibit severe symptoms such as those associated with the 100 percent rating.  At all VA examinations and medical appointments he was alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  His symptoms did not interfere with his activities of daily living, as he made sure to keep himself neat and clean in appearance.  He did not report any persistent delusions or hallucinations, and the examiners and health care providers noted no gross impairment in thought processes, communication or behavior.  Although he reported suicidal ideation on occasion and exhibited anger and irritability, he was not found to be violent or a danger to himself or others.  Thus, while he exhibited occupational and social impairment, the evidence of record shows that the Veteran did not exhibit a total occupational and social impairment prior to April 9, 2007.  

The Board further finds that staged ratings are not warranted prior to April 9, 2007.  The evidence showing an increase in his level of impairment did not occur until after he stopped working in April 2007.  Throughout the period on appeal his symptoms and level of occupational and social impairment was relatively stable.  While he reported waxing and waning symptoms, including periodic increases in his intrusive thoughts and decreases in his anxiety, his level of impairment remained consistent.  He worked steadily until January 2006, when he decided to retire and focus on his treatment.  He did report noticing an uptick in his intrusive thoughts after his retirement, but did not report that his impairment level increased as well.  On the contrary, he reported that he went back to work at a different position, first on a part-time basis, but later full time.  Although his new employment as a bus driver was arguably less demanding than his prior job, there are no facts in evidence demonstrating that his occupational impairment increased or that he was less functional between January 2006 and April 2007, the last time he worked.  Moreover, the evidence does not show that his residual social function diminished during this period.  His wife and daughters reported that his depression, isolation, anxiety, lack of motivation, irritability and anger were present throughout the appeal period, and they did not indicate any increase in these symptoms between July 2003 and April 2007.  It was not until the Veteran stopped working that he experienced increasing problems, including increased anxiety, depression and alcohol consumption.  See August 2007 Updated Evaluation; see also 2007, 2008 and 2009 VA Examination Reports.  The Veteran's therapist also noted a decrease in the Veteran's motivation after he quit working, as he reported that he had many tasks to complete at home, but could not convince himself to do many of them.  See August 2007 Updated Evaluation.  Prior to April 2007, he was able to complete work tasks as evidence by the fact that he was able to maintain his job as a bus driver for over a year.  Thus, staged ratings prior to April 9, 2007 are not warranted.

B.  Extraschedular Consideration

The evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the appellant has not argued that the severity and symptomatology of the Veteran's PTSD and alcohol abuse are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran did not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's only other service-connected disability was residuals of shrapnel wound to the buttock, and there is no indication that the rating criteria for his conditions did not capture all of the symptoms he experienced.  Thus, the issue of entitlement to an extraschedular rating based on the combined effects of multiple service-connected conditions is not raised by the record.  

C.  Entitlement to a TDIU Prior to April 9, 2007

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment prior to April 9, 2007 by reason of his service-connected disabilities.  

The Veteran was service connected for PTSD with alcohol abuse and a shrapnel wound of the right buttock.  The appellant contends that the Veteran's PTSD with alcohol abuse caused him to be unemployable from January 1, 2006 to April 9, 2007.  Prior to January 1, 2006, the Veteran had worked for the same employer for over thirty years.  He retired in January 2006 due to his increasing PTSD symptoms, including intrusive thoughts and flashbacks of combat experiences from Vietnam.  In late February 2006, the Veteran began working as a bus driver, a job he continued to hold for over a year.  He stopped working in April 2007.  The appellant asserts that although the Veteran worked as a bus driver from February 2006 to April 2007, his employment was marginal because he only obtained this job to cope with his PTSD symptoms (which had worsened when he retired) and because any income he earned was significantly below the poverty threshold, and therefore not considered "gainful" by VA standards.  See September 2013 and June 2014 Written Arguments.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164 (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

Based on the evidence of record, the Board finds that it is less likely than not that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with alcoholism prior to April 9, 2007, the date he stopped working.  As an initial matter, the Board notes that there is no evidence that the Veteran's service-connected shrapnel wound had a negative impact on his ability to work, and throughout the appeal, neither the Veteran nor the appellant contended that this disability impacted his ability to work.  Instead, the appellant argues that the Veteran was unable to work as a result of his psychiatric disability.

Although the appellant has submitted some evidence that the Veteran's psychiatric symptoms negatively impacted his work performance, the evidence does not show that was incapable of obtaining and maintaining gainful employment or that his employment as a bus driver was marginal.  First, the fact that the Veteran was employed and remained employed for over a year shows that he was able to obtain and maintain substantially gainful employment.  Witnesses described him as distant and unfriendly, and observed that he would become angry and hostile when confronted with stressful situations.  See Written Statements of P.G. and S.J.M.  The Veteran was also observed to be confrontational with coworkers.  Id.  The Veteran was noted to have flashbacks and intrusive thoughts causing him to medicate with alcohol.  This evidence shows that the Veteran had some level of occupational impairment; however, the evidence does not show that these behaviors caused him to be unable to perform his job duties or maintain employment.  Other than the conclusory opinions of Dr. M.L.C., there is no evidence that the Veteran was unable to function in a work environment prior to April 2007.  Although he retired from his job of thirty years in January 2006 due to his psychiatric symptoms, he began working in a different occupation less than two months later.  There is no evidence that he was involved in any accidents or incidents at his new job, was reprimanded, displayed behavior problems, acted in an unsafe manner or exhibited poor job performance, as would be expected if he exhibited total occupational impairment.  Even though he reported drinking and driving on multiple occasions and that he would drink alcohol while driving home from work, there is no evidence that he was ever intoxicated while working.  There is no evidence that his employer received any complaints from customers or passengers relating to the Veteran's actions or demeanor.  The Veteran testified that he began working for the bus company first on a part-time basis, and then later began working full time.  August 2007 Hearing Tr. at 8.  The increase in his hours suggests that he was able to complete his work tasks and that his job performance was satisfactory, as it is unlikely that an employer would increase the hours of an employee with poor performance.  The Veteran testified that he had too much downtime between picking up passengers, during which he would have intrusive thoughts about his experiences in Vietnam.  He voluntarily left his position so that he could seek additional treatment for his increased PTSD symptoms.  Id. at 9.  He did not testify that he was terminated or required to leave because of his job performance.  He reported calling in sick several times at his prior job because of his PTSD symptoms, and that he was counseled about his absences, but he did not report missing any days of work as a bus driver because of his PTSD symptoms.  Id. at 15.  

The Board notes that the October 2011 and February 2016 opinions of Dr. M.L.C. indicate that the Veteran was unable to work by January 2006; however, because these opinions are speculative and not supported by an adequate rationale or factual basis, the Board affords these opinions little probative value.  In his July 2009 opinion, Dr. M.L.C. provided a written opinion concerning the nature and severity of the Veteran's PTSD and alcohol abuse based on his review of the medical evidence and lay statements of record.  At that time, Dr. M.L.C. opined that the Veteran's PTSD was profoundly disabling by the end of his long-term employment in January 2006, and "that by May of 2007 [he] had totally stopped working and was completely unemployable due to his PTSD."  In October 2011, Dr. M.L.C. provided a second evaluation and opinion, this time opining that even though he was employed as a bus driver, the Veteran was unable to work in a safe and effective fashion by January 2006.   In support of this opinion, Dr. M.L.C. stated that although the Veteran was able to drive a bus for about a year, "there is no indication he was actually functional in this position."  He stated that the Veteran was able to hide from his PTSD symptoms in a way that other, more involved jobs had in the past, and that "even though he was working he was not functioning in any meaningful fashion, and his record shows a dramatic decrease in his occupational capabilities even though he was working in a job far below his occupational potential."  Dr. M.L.C. further opined that the Veteran was unable to engage in appropriate relationships and even simple social situations, let alone in the complex circumstances of an occupational environment where appropriate interaction with peers, coworkers and supervisors as well as the public is required."  In February 2016, Dr. M.L.C. provided another written opinion reiterating his earlier conclusion that the Veteran was totally disabled and unable to function in a work environment by January 2006 "when he was last employed full-time."  Dr. M.L.C. states that although the Veteran's long-term employer "tolerated [him] due to his years on the job does not mean he was not disabled or could have obtained a position in any other occupational environment."  He further noted that the Veteran retired in January 2006 due to volatility, anger, irritability, paranoia, worsening dissociation, loss of focus and concentration and a complete incapacity to manage an occupational setting, and that his attempt to return to work as a bus driver failed for the exact same reasons.  


Dr. M.L.C.'s opinions, as state above, are contradictory to the evidence of record.  Even though the Veteran arguably started working in a job that was "simple" or "below his occupational potential," the evidence does not show that he was "nonfunctional" or "not functioning in any meaningful fashion."  The Veteran reported that he had more "downtime" at his job as a bus driver, which allowed for an increase in intrusive thoughts; however, there is no evidence that he was unable to perform his job duties.  The Veteran worked as a bus driver for almost a year.  As noted above, there is no evidence that he had any disciplinary problems or complaints from passengers.  There is no evidence that he missed work.  There is no evidence that he failed to complete tasks or worked in an unsafe manner.  Likewise, there is no evidence to support the doctor's conclusion that the Veteran was unable to engage in social situations with peers, coworkers, supervisors and the public while at work.  Again, the evidence shows impairment in his ability to interact with others in that he was described as distant, unfriendly, angry and hostile and further shows difficulty in concentration in that he frequently experienced intrusive thoughts; however, the evidence does not suggest that his deficiencies were so severe that he was incapable of working or interacting with people in a work environment.  There is no evidence that he was involved in any confrontations with supervisors, coworkers or passengers while working as a bus driver, a job that has extensive interaction with members of the public.  Simply put, there are no facts in evidence to support Dr. M.L.C.'s conclusion that the Veteran was nonfunctional in an occupational environment, particularly where the Veteran worked in the same position for over a year and did not have any disciplinary problems.  Although he ultimately left his job as a bus driver for the same reasons he retired from his long-term employment, he was able to compete his job duties while he was employed.  Thus, the Board affords little probative weight to Dr. M.L.C.'s conclusory opinions on this issue.  Additionally, the Board notes that this issue of employability is a fact issue to be determined by the Board and not an issue for medical opinion.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013)("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").
The Board also finds that the Veteran's work as a bus driver between February 2006 and April 2007 was not "marginal" employment.  The evidence of record shows that the Veteran worked full time, approximately 40 hours a week.  See Hearing Tr. at 8; see also Employment Questionnaire Response.  He earned over $13,000 in 2006 and over $5,000 from January 2007 to April 2007, which well exceeded the annual poverty level for one person in those years, which was less than $11,000.  Additionally, there is no evidence that the Veteran's employment was in a protected environment, such as a family business.  He worked as a bus driver for a private company, and there is no evidence that he had a special relationship with his employer or was provided any special treatment or dispensation.  Thus, the Board finds that the Veteran's employment was not "marginal" within the meaning of 38 C.F.R. § 4.16(a).

Although the Veteran suffered from psychological symptoms that interfered with his ability to perform certain tasks, the weight of the evidence shows that his service-connected psychiatric disability did not prevent him from obtaining or maintaining substantially gainful employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the Veteran was able to work as a bus driver from February 2006 to April 2007, and the evidence shows that he had the residual functional capacity to perform the tasks associated with such employment.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of no more than 50 percent for PTSD with alcohol abuse is granted effective July 31, 2003 to April 9, 2007.  

A TDIU prior to April 9, 2007 is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


